DETAILED ACTION
Status of Claims
0.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Accordingly, Applicant's filed response has been entered. 
	This is a Non-Final office action in response to communication received on May 26, 2021. Claims 1, 3, and 8-9 are amended. Claims 1-15 are pending and hereby examined.
Examiner's Note
1.	The Applicant(s) is/are invited to a telephonic interview to resolve one or more of the objection(s) and/or rejection(s) at least over current prior art of record as set forth below and to expedite the prosecution of this application, note the Conclusion section as set forth below for contact details of the Examiner.
Examiner's Note 
Claim Interpretation
2.	As per claims 1-8, they recite "a wearable apparatus," accordingly the Examiner notes that claim recitation of "a server" and its functions are not positively claimed. Prior art is cited solely to facilitate compact prosecution.  To positively claim a server and its function the Applicant is advised to claim, claims 1-8, for example as a system. 	
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


	Claims 1, 3-6, 8-9, and 11-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rodzevski et al. (Pub. No.: 2015/0347912) referred to hereinafter as Rodzevski, in view of Choi et al. (Pub. No.: US 2015/0066643) referred to hereinafter as Choi.
	As per claims 1 and 9, Rodzevski discloses as follows:
- as per claim 1, Rodzevski discloses a wearable apparatus [i.e. an apparatus capable of being worn] comprising (see Fig. 1 and its associated description; [0002]; [0033] note "FIG. 1 is a diagram of an exemplary user device 100 ... "mobile terminal" may include a cellular radiotelephone, such as a Smartphone; a Personal Communications System (PCS) terminal that may combine a cellular radiotelephone with data processing, facsimile and data communications capabilities; a personal digital assistant (PDA) that can include a radiotelephone, pager, Internet/Intranet access, Web browser, organizer, calendar and/or a global positioning sys-tem (GPS) receiver; and a conventional laptop and/or palmtop receiver or other appliance that includes a radiotelephone transceiver. Mobile terminals may also be referred to as "per-vasive computing devices". It should also be understood that systems and methods described herein may also be imple-mented in other devices that can track a user's activities and/or context. For example, user device 100 may include a personal computer (PC), a laptop computer, a tablet com-puter, a netbook, a media playing device (e.g., an MPEG audio layer 3 (MP3) player, a video game playing device, etc.), a global positioning system (GPS) device, etc."):
	- Rodzevski discloses a sensor (see [0033]; [0038] note "one or more sensors, processors, or other mechanisms and/or logic that monitor a user's activities and context, evaluate the user's 
	- Rodzevski discloses a communicator (see Fig. 5A and its associated description; [0065]-[0067]; [0069] - thus these paragraphs discloses user device 100 i.e. wearable device comprising a communicator that transmits in order to facilitate a targeted app or application download from external server based on the sensed activity of user); and
	- Rodzevski discloses a processor (see [0020]; [0038]; [0083] note "It will also be apparent to one of ordinary skill in the art that aspects of the invention, as described above, may be implemented in computer devices, cellular communication devices/systems, media playing devices, methods, and/or computer program products."): 
- as per claim 9 Rodzevski also discloses a method for providing a widget of a wearable apparatus (see [0038]; [0083] note "It will also be apparent to one of ordinary skill in the art that aspects of the invention, as described above, may be implemented in computer devices, cellular communication devices/systems, media playing devices, methods, and/or computer program products."); and 
- as per claim limitations of claims 1 and 9, Rodzevski discloses:
(a) Rodzevski discloses select an application topic to be provided from an external sever and transmit, via the communicator, information regarding the selected application topic to the external server (see [0009]; [0049] note "Activity monitoring logic 310 may include a graphi-cal user interface (GUI) that allows a user to activate appli-cation recommendation program 300."; [0055] note "Recommendation logic 340 may include logic that identifies applications that may be of interest to the user of user device 100 based on, for example, the user's activity and context. For example, if evaluation logic 320 and/or pattern matching logic 330 determine that the user is [0056]; [0057]; [0068] note "FIG. 6 illustrates exemplary processing associated with categorizing applications, providing recommendations to the user of user device 100 and acquiring selected applica-tions. Processing may begin with recommendation logic 340 identifying various categories corresponding to the user's activities (block 610). For example, recommendation logic 340 may identify business, education, health and fitness, games, medical, maps/navigation, sports, transportation, travel, etc., as categories of interest to the user. In some instance, the user may interact with recommendation logic 340 via a GUI to select the categories of particular interest to the user"; [0071]-[0074]).

(b) Rodzevski discloses obtain status information of a user based on data sensed by the sensor and transmit the status information of the user to the external server via the communicator [...] (see [0009]; [0049] note "Activity monitoring logic 310 may include a graphi-cal user interface (GUI) that allows a user to activate appli-cation recommendation program 300."; [0055] note "Recommendation logic 340 may include logic that identifies applications that may be of interest to the user of user device 100 based on, for example, the user's activity and context. For example, if evaluation logic 320 and/or pattern matching logic 330 determine that the user is riding a bicycle, recommendation logic 340 may determine that the user may be interested in a bicycle tour application associated with the area in which the user is currently riding"; [0056]; [0057]; [0068] note "FIG. 6 illustrates exemplary processing associated with categorizing applications, providing recommendations to the user of user device 100 and acquiring selected applica-tions. Processing may begin with recommendation logic 340 identifying various 

(c) Rodzevski discloses receive information on at least one application corresponding to the status information of the user and the selected application topic  from the external server through the communicator (see [0049] note "Activity monitoring logic 310 may include a graphi-cal user interface (GUI) that allows a user to activate appli-cation recommendation program 300."; [0055] note "Recommendation logic 340 may include logic that identifies applications that may be of interest to the user of user device 100 based on, for example, the user's activity and context. For example, if evaluation logic 320 and/or pattern matching logic 330 determine that the user is riding a bicycle, recommendation logic 340 may determine that the user may be interested in a bicycle tour application associated with the area in which the user is currently riding"; [0056]; [0057]; [0068] note "FIG. 6 illustrates exemplary processing associated with categorizing applications, providing recommendations to the user of user device 100 and acquiring selected applica-tions. Processing may begin with recommendation logic 340 identifying various categories corresponding to the user's activities (block 610). For example, recommendation logic 340 may identify business, education, health and fitness, games, medical, maps/navigation, sports, transportation, travel, etc., as categories of interest to the user. In some instance, the user may interact with recommendation logic 340 via a GUI to select the categories of particular interest to the user"; [0065]-[0069]; [0071]-[0073]; [0074] 
	(e) Rodzevski teaches update the widget page corresponding to the user status information by reflecting content data corresponding to the at least one application provided from the external server (see Figs. 5A, 5B, 7, and their associated disclosure; [0049] "GUI may allow the user to indicate whether he/she would like to have application recommendation pro-gram 300 track particular types of activities or contexts for the user via sensors 270, while not tracking other types of activi-ties or contexts for the user via other ones of sensors 270"; [0064]; [0071]-[0073]; [0074] note "user device 100 may automatically execute or launch the received appli-cation without further user input" - thus application recommendation program 300 would depict recommendations as pages which would depict content of a recommended app based on user selected categories and sensed context or activity).
	(b*) Rodzevski suggests, see [0005]; [0014], i.e. communication with a server. 
	However Rodzevski expressly does not teach (b*) [...] while the information regarding the selected application topic is stored in the external server. 
	Choi teaches [...] while the information regarding the selected application topic is stored in the external server (see Figs. 3-6 and their associated disclosure; [0034] note "server includes: a storage which is configured to store items uploaded from a plurality of devices of a user"; [0175]; [0225]; [0298]; [0326] - thus these paragraphs teach storing in server user preference data).

	Therefore it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) to modify Rodzevski's teachings of a server to not only download applications, but in Motivation to modify would be to reduce the storage requirement and processing requirement at a client device and perform such functions at a server as a matter of design choice and/or to improve storage efficiency of client or user device which would allow user to download and store more recommended apps or applications, see at least Choi [0065], by moving storage of user data or information to storage, see at least [0034].
	(d) Rodzevski suggests, see [0035]-[0036]; [0037] note "Display 140 may also provide control buttons and/or a keypad, such as a graphical user interface (GUI) (not shown), that permit the user to interact with user device 100 to cause user device 100 to perform one or more operations, such as executing an application, download an application, interact with an application, etc."; [0060]; [0063]-[0066]; [0074]-[0075], i.e. allow user to interact with applications via GUI.
	However, Rodzevski expressly (emphasis added) does not teach (d) based on the information on the at least one application, provide a widget page corresponding to the at least one application across an entire screen of the wearable apparatus.
	Nevertheless, Choi teaches (d) based on the information on the at least one application, provide a widget page corresponding to the at least one application on a screen of the wearable apparatus (see [0085] note "device 100 described in the specification may be a wearable device that the user may wear. For example, the device 100 according to an exemplary embodiment may be a wristwatch, glasses, a ring, a bracelet, a necklace, or the like."; [0086] note "the recommen-dation item means an item that is recommended to the user through the device 100. For example, the recommendation item may include an application, a moving image, a still image, a text file, a web page, etc."; [0187] note "the device 100 may display the recommendation panel on a last page of a plurality of pages having icons arrayed thereon, or 
	Therefore it would be obvious to a PHOSITA before the effective filing data of the invention to modify Rodzevski's display control buttons or GUI in view of Choi to further define that icons or widget to launch an application are provided. Motivation to modify would be to expressly incorporate a graphical mechanism such as an icon or widget, such that upon interacting with such widget or icon application can be launched or accessed, see at least Choi [0187]. 
	As per claims 3 and 11, Rodzevski in view of Choi teaches the claim limitations of claims 1 and 9. Rodzevski discloses wherein information on the at least one application includes user interface (UI) data including the content data corresponding to the at least one application (see [0035]-[0036]; [0037] note "Display 140 may also provide control buttons and/or a keypad, Such as a graphical user interface (GUI) (not shown), that permit the user to interact with user device 100 to cause user device 100 to perform one or more operations, Such as executing an application, download an application, interact with an application, etc."; [0060]; [0063]-[0064]; [0074]-[0075]).
	As per claims 4 and 12, Rodzevski in view of Choi teaches the claim limitations of claims 1 and 9. Rodzevski discloses wherein the processor is further configured to, based on the at least one application including a plurality of applications, provide a widget corresponding to each of the plurality of applications on the screen (see [0035]-[0036]; [0037] note "Display 140 may also provide control buttons and/or a keypad, such as a graphical user interface (GUI) (not shown), that permit the user to interact with user device 100 to cause user device 100 to perform [0060]; [0069]-[0070]; [0075]-[0076]; [0080]).
	Choi teaches [...] in a scrolling order based on a user command for selecting and scrolling the widget (see [0086]; [0187]; [0205] note "scroll the recom-mendation items aligned on the recommendation panel 1020 according to the user gesture").
	Therefore it would be obvious to PHOSITA to modify Rodzevski's display control buttons in view of Choi to incorporate scrolling feature. Motivation to modify would be to, by incorporating scrolling feature, one can be shown all widgets associated with applications if they do not initially all fit on the display screen by allowing user to selectively scroll and view the widgets that could not be fitted or displayed on the initial display screen and may be visually situated elsewhere, see at least Choi [0205], for instance further down the list, i.e. scrolling feature would make them visually accessible. 
	As per claims 5 and 13, Rodzevski in view of Choi teaches the claim limitations of claims 1 and 9. Rodzevski discloses wherein the processor is further configured to, based on the widget being selected by a user command, execute a web-application connected to the widget (see [0060]; [00064]).
	As per claim 6, Rodzevski in view of Choi teaches the claim limitations of claim 5. Rodzevski discloses wherein the processor is further configured to, based on there being no web application connected to the widget, request a web-application to the external server, and provide a web application page provided from the external server on the screen (see [0007]; [0064]-[0066]; [0070]; [0074]).
	As per claim 8, Rodzevski in view of Choi teaches the claim limitations of claims 1 and 9. Rodzevski discloses wherein the processor is further configured to control the communicator to transmit the status information of the user periodically, or based on the status information the user satisfying a predetermined condition, control the communicator to transmit the status information of the user to the external server (see [0056]; [0062]; [0067]; [0069]).
	As per claim 14, Rodzevski in view of Choi teaches the claim limitations of claim 13. Rodzevski discloses wherein the providing comprises, based on there being the web application not being connected to the widget, requesting the web-application to the external server, and providing a web application UI provided from the external server on the screen (see [0007]; [0064]-[0065]; [0074]-[0075]).
8.	Claims 2, 7, 10, and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rodzevski in view of Choi and Erman et al. (Pub. No.: US 2011/0307354) referred to hereinafter as Erman.
	As per claims 2 and 10, Rodzevski in view of Choi teaches the claim limitations of claims 1 and 9. Rodzevski discloses wherein the external server is configured to: analyze [...] the status information of the user, identify an application corresponding to the status information of the user from the selected application topic, store information on the identified application, (see [0069] note "Processing may begin with recommendation logic 340 identifying various categories corresponding to the user's activities (block 610). For example, recommendation logic 340 may identify business, education, health and fitness, games, medical, maps/navigation, sports, transportation, travel, etc., as categories of interest to the user. In some instance, the user may interact with recommendation logic 340 via a GUI to select the categories of particular 

Rodzevski suggests, see [0005]; [0014], i.e. communication with a server; and Choi suggest, see [0034], server storing user data.
	However, Rodzevski in view of Choi expressly does not teach and store {i.e. wherein the external server is configured to: [...] store the status information of the user}. 	
	Nevertheless, Erman teaches and store {i.e. wherein the external server is configured to: [...] store the status information of the user} (see Fig. 2, its associated description, and [0198]; [0026] note "user profile informa-tion is determined from raw user information using user pro-filing technologies, and the determined user profile information is stored for use by AGS 120 in recommending applications to the user (e.g., Stored within user profile data-base 121, accessible from AGS 120)"; [0027]-[0028]; [0097]; [0191]; [0194] note "user information provided by the user via the user information tab 640, user information collected by the MD 110 based on user preference information monitoring permis-sions specified via the user information tab 640, and the like, as well as various combinations thereof) may be propagated from MD 110 to AGS 120 in any suitable manner (e.g., at any suitable time(s), in response to any suitable trigger condition (S), in any suitable communications format, and the like, as well as various combinations thereof). It will be further appreciated that such user information provided from MD 110 may be stored within user profile database 121 pro-cessed for storage within user profile database 121, and the like, as well as various combinations thereof. Such that the user information is available as at least a part of the user profile information for use by AGS 120 in selected recom-mended applications for the user of MD 110.")
	Therefore it would be obvious to a PHOSITA to modify Rodzevski's provisioning of applications based on sensor data further in view of Erman's teachings pertaining to storing user's Motivation to modify would be to, by incorporating server storage and analysis of user data, such as user permission, see at least Erman [0095] and user preferences, user's can be provided with contextually relevant app or applications recommendations, further see at least Erman [0191]-[0192] and [0195]. 
	As per claims 7 and 15, Rodzevski in view of Choi teaches the claim limitations of claims 1 and 9. Rodzevski suggests, see Fig. 7; [0049]; [0070]-[0074].
	However, Rodzevski expressly does not teach discloses wherein the processor is further configured to set the user command to provide a widget corresponding to an application designated in a specific context among the at least one application on the screen preferentially. 
	Erman teaches discloses wherein the processor is further configured to set the user command to provide a widget corresponding to an application designated in a specific context among the at least one application on the screen preferentially (see [0026]; [0036]-[0039]; [0094]-[0096]; [0191]-[0195] - thus these paragraphs teach user permission based contextual tracking, e.g. user grants permission to allow device location to be tracked, and provisioning of recommended apps based on user preference).
	Therefore it would be obvious to a PHOSITA to modify Rodzevski's provisioning of applications based on sensor data further in view of Erman's teachings pertaining to storing user's permission, preference, and other user data on a server such that user data can be utilized to recommend app or applications. Motivation to modify would be to, by incorporating server storage and analysis of user data, such as user permission, see at least Erman [0095] and user 
Response to Applicant's Arguments/Remarks
9.	Regarding "II. Rejections of Claims 1-8 Under 35 U.S.C. § 112" this rejection has been withdrawn in view of the filed claim amendments.
	Regarding "III. Rejection of Claims 1, 3-6, 8-9, and 11-14 Under 35 U.S.C. §103" the Examiner respectfully finds the Applicant's arguments unpersuasive. The Examiner invites the Applicant to initiate an interview to at least overcome current prior art of record. The arguments on pages 7-9 of the response filed on 12/14/2020 lack particularity. The arguments on pages 6-7 of the response filed on 12/14/2020 amount to no more than a general allegation that the claim limitations as amended are not taught by the relied upon prior art, see MPEP 37 C.F.R. 1.11 (b) note "[...] A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section."; and (c) "In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections." The Applicant fails to discuss contents of the prior art of record in view of the filed claim amendments as apparent from lack of citations and how teachings of the prior art under BRI in light of the as-filed spec. differentiates applied to claim differentiate the claimed subject matter from the prior art. The Applicant is to note MPEP 904.01 at least in part note "During patent examination and reexamination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011)." The Examiner further notes that the as-filed specification fails to contain a clear definition of "status information of a user" and fails to claim "on an uninstalled application." Thus, under BRI in light of the as-filed disclosure, the amendments filed clearly do not define the invention over the relied upon art as apparent from the updated rejection as applied in view of filed claim amendments.
	The Applicant generally argues as follows:
	"For example, Applicant submits that the combination of Rodzevski and Choi fails to disclose or render obvious a processor configured to "based on the information on the at least one application, provide a widget page corresponding to the at least one application across an entire screen of the wearable apparatus, and update the widget page corresponding to the user status information by reflecting content data corresponding to the at least one application provided from the external server."
	At no point do Rodzevski or Choi disclose or make obvious a processor configured to "based on the information on the at least one application, provide a widget page corresponding to the at least one application across an entire screen of the wearable apparatus, and update the widget page corresponding to the user status information by reflecting content data corresponding to the at least one application provided from the external server" nor does the Examiner assert as much.".
	Rodzevski discloses the feature of tracking the user's activity to identify the category of type that the user is interested in and providing an application corresponding to the identified category to the user. 
	However, Rodzevski does not disclose the feature of "based on the information on the at least one application, provide a widget page corresponding to the at least one application across an entire screen of the wearable apparatus, and update the widget page corresponding to the user status information by reflecting content data corresponding to the at least one application provided from the external server." In other words, the wearable device of the present claims discloses the feature of receiving information on an uninstalled application from the server and providing the same in the form of a widget page across the entire screen. 	Applicant submits that Choi fails to cure the above noted deficiencies of Rodzevski. While Choi is directed receiving recommendations of content from a server based on recommendation conditions set by the user, the recommendation panel is not analogous to widgets nor are they provided across an entire screen of the wearable device. Specifically, Choi merely discloses that the recommendation panel may be displayed in an object (e.g., a widget) for using a service on a predetermined region of a background screen. Further, Choi is silent with respect to updating the widget page corresponding to the user status information by reflecting content data corresponding to the at least one application provided from the external server.
	Therefore, the applied references fail to disclose or render obvious the above identified claim features recited in independent claims 1 and 9. As such, the rejection of claims 1 and 9 under 35 U.S.C. § 103 is improper.
	Accordingly, withdrawal of the rejection is respectfully requested."
	It appears that the Applicant is arguing against limitations (d) and (e), namely "based on the information on the at least one application, provide a widget page corresponding to the at  combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012) - see MPEP 2145 "IV. ARGUING AGAINST REFERENCES INDIVIDUALLY".
	Accordingly note the rejection as updated "(e) Rodzevski teaches update the widget page corresponding to the user status information by reflecting content data corresponding to the at least one application provided from the external server (see Figs. 5A, 5B, 7, and their associated disclosure; [0049] "GUI may allow the user to indicate whether he/she would like to have application recommendation pro-gram 300 track particular types of activities or contexts for the user via sensors 270, while not tracking other types of activi-ties or contexts for the user via 
	(b*) Rodzevski suggests, see [0005]; [0014], i.e. communication with a server. 
	However Rodzevski expressly does not teach (b*) [...] while the information regarding the selected application topic is stored in the external server. 
	Choi teaches [...] while the information regarding the selected application topic is stored in the external server (see Figs. 3-6 and their associated disclosure; [0034] note "server includes: a storage which is configured to store items uploaded from a plurality of devices of a user"; [0175]; [0225]; [0298]; [0326] - thus these paragraphs teach storing in server user preference data).

	Therefore it would be obvious to a person having ordinary skill in the art (hereinafter PHOSITA) to modify Rodzevski's teachings of a server to not only download applications, but in view of Choi's teachings store user data at server. Motivation to modify would be to reduce the storage requirement and processing requirement at a client device and perform such functions at a server as a matter of design choice and/or to improve storage efficiency of client or user device which would allow user to download and store more recommended apps or applications, see at least Choi [0065], by moving storage of user data or information to storage, see at least [0034].
	(d) Rodzevski suggests, see [0035]-[0036]; [0037] note "Display 140 may also provide control buttons and/or a keypad, such as a graphical user interface (GUI) (not shown), that permit the user to interact with user device 100 to cause user device 100 to perform one or more operations, such as executing an application, download an application, interact with an application, etc."; [0060]; [0063]-[0066]; [0074]-[0075], i.e. allow user to interact with applications via GUI.
	However, Rodzevski expressly (emphasis added) does not teach (d) based on the information on the at least one application, provide a widget page corresponding to the at least one application across an entire screen of the wearable apparatus.
	Nevertheless, Choi teaches (d) based on the information on the at least one application, provide a widget page corresponding to the at least one application on a screen of the wearable apparatus (see [0085] note "device 100 described in the specification may be a wearable device that the user may wear. For example, the device 100 according to an exemplary embodiment may be a wristwatch, glasses, a ring, a bracelet, a necklace, or the like."; [0086] note "the recommen-dation item means an item that is recommended to the user through the device 100. For example, the recommendation item may include an application, a moving image, a still image, a text file, a web page, etc."; [0187] note "the device 100 may display the recommendation panel on a last page of a plurality of pages having icons arrayed thereon, or may pro-vide the recommendation panel in an object (for example, a widget) for using a service on a predetermined region of a background screen").
	Therefore it would be obvious to a PHOSITA before the effective filing data of the invention to modify Rodzevski's display control buttons or GUI in view of Choi to further define that icons or widget to launch an application are provided. Motivation to modify would be to expressly incorporate a graphical mechanism such as an icon or widget, such that upon interacting with such widget or icon application can be launched or accessed, see at least Choi [0187]. "
.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, note as follows:
	i. Pub. No.: US 2013/0339345 A1 (US10002199 Apple) note " Location information from the mapping application, including location information for the starting point 770, route 775, and destination 780, can be used to provide locally relevant app recommendations to a user. In some embodiments, app recommendations with apps that are locally relevant to the destination can be provided on the user interface 760. In FIG. 7B, the destination is the Louvre Museum in Paris, France. In some embodiments, an icon 785 for a locally relevant recommended app can be displayed on the user interface 760 within the maps application. In some embodiments, a visual indicator, such as a sash (787) or badge, can indicate that the app is locally relevant. In some embodiments, the recommended app can be presented to the user by other notification mechanisms. In some embodiments, actuating the icon 785 causes mobile device 700 to download and/or launch the application (here, the “Musee de Louvre App”). Recommendations could also be provided for locations along the route 775 and/or the starting point of the route 770."
	ii. JP 6739574 B2 note "The recommendation panel according to the exemplary embodiment of the present invention means a predetermined space or area in which recommended items recommended by the user are displayed. The recommendation panel may be displayed in the entire area of the screen or in a partial area of the screen."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN M PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday, 08:30-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/DIPEN M PATEL/Examiner, Art Unit 3688